DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gleichauf (USPN 2018/0337769) discloses a system for reaching a consensus for appending (0029), at a current round, a new block of data to a permissioned ledger (0027) distributed through a network (0030) including network connected devices authorized by the ledger called nodes (0032) the system including, for a set of transactions to be validated (0048): at least one tamper-proof computing device (0026), nodes of the network, each configured for GMT3563-1 PrelimAmendVl0-100computing a candidate block on transactions among the set of transactions (0048), sending to the tamper-proof computing device (0029) the computed candidate block (0079), receiving the signed (0028, 0072) selection messages from the tamper-proof computing device (0079), selecting, among the candidate blocks included in the received signed selection messages, the new block to be appended to the ledger for the current round based on said random values included in the signed selection messages (0029). In the system of Gleichauf, the random selection is determining a candidate node to create the block, not using it to determine a selected block from received candidate blocks. Altering Gleichauf to select a block rather than a miner would not have been obvious to one of ordinary skill in the art, prior to the instant effective filing date, without the benefit of hindsight. 

References Cited
Agarwal, USPN 2019/0236298, discloses a system of approving a candidate block to add to a ledger (abstract), and uses random numbers to select a block creator (0045) and does not disclose a tamper-proof device to select the candidate block, and is thus not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434